Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-19-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4)	Claims 1-7 and 9-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claims 1 and 2, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "a raised bottom length of the raised bottom portion in the chamfered portion is from 5% to 40% of a chamfer length of the chamfered portion at the raised bottom portion, and both the raised bottom length and the chamfer length are measured along the tire lateral direction" (emphasis added).  The original disclosure shows determining a chamfer length of a chamfered portion using an upper edge of the chamfered portion whereas the raised bottom portion is disposed at a bottom edge of the chamfered portion.  See FIGURE 4 and description thereof.  The description of "chamfer length of the chamfered portion at the raised bottom portion" (claims 1, 2, emphasis added) is inconsistent with the determination of chamfer length LA in the original disclosure (FIGURE 4 and description thereof).
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 2, the claimed raised bottom length is ambiguous.  In claims 1 and 2, the description of "chamfer length of the chamfered portion at the raised bottom portion" appears to mean that the chamfer length is the same as the length of the raised bottom portion.  However, this interpretation is inconsistent with the requirement in claim 1 that the raised bottom portion length is 5% to 40% of a chamfer length.  In other words, the scope and meaning of "chamfer length of the chamfered portion at the raised bottom portion" (emphasis added) is ambiguous.
	In claims 7, 11 and 16, the scope and meaning of "a chamfer width of the chamfered portion at the raised bottom portion" (emphasis added) is ambiguous.  It is unclear if this description means that only the part of the chamfered portion located at the raised bottom portion is used to determine chamfer width instead of the chamfer width being determined between an upper edge of the chamfered portion and a lower edge of the chamfered portion.  
7)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8)	Claims 12 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 12 (dependent on claim 11 and indirectly dependent on claim 1) fails
to further limit claim 11 since the subject matter described in claim 12 was added to claim 1.
	Claim 17 (dependent on claim 2) fails to further limit claim 2 since the subject matter described in claim 17 was added to claim 2.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claims 1-3, 5-6, 9-10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 812 (JP 2015-231812) in view of Morrison et al (US 2008/0271827).
	Japan 812 discloses a pneumatic tire having a tread comprising circumferential grooves separating a center rib 5C, middle ribs 5M, and shoulder ribs 5s [FIGURE 1].  Each middle rib 5m comprises SIPES 9 and chamfers 12 [FIGURES 1, 4A].  The center rib 5M comprises SIPES 20 and chamfers 21 wherein each sipe 20 has a chamfer 21 at a leading side edge and a chamfer 21 at a trailing side edge [FIGURE 1].  A non-chamfered region faces each chamfer 21 [FIGURE 1].  Depth of middle sipe 9 is 4.0 to 7.0 mm.  The depth of the center sipe 20 is the same as the depth of the middle sipe 9.  The width of chamfer 12 is 1 to 2 mm.  The depth of chamfer 12 is 1 to 2 mm.  The width of chamfer 21 is greater than the width of chamfer 12.  The depth of chamfer 21 is greater than the depth of chamfer 12.  In an example, width (center sipe, middle sipe) is 0.6 mm and depth (center sipe, middle sipe) is 5.6 mm.  The tire exhibits excellent ride comfort while maintaining steering stability and wear resistance.  See machine translation.  Japan 812 does not recite a raised bottom portion.
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Japan 812's tire tread such that the center rib comprises a sipe, chamfered portions and non-chamfered regions wherein each chamfered portion includes only a single raised bottom portion as claimed since (1) Japan 812 teaches providing the tire tread such that a center rib comprises a both end open SIPE 20 having a chamfer 21 at a leading side edge and a chamfer 21 at a leading side edge [FIGURES 1, 4C] wherein a "non-chamfered region" faces each of the chamfers 21 [FIGURES 1, 4C] and (2) Morrison et al teaches providing a pneumatic tire comprising a sipe in a land portion and a chamfer 50 such that the chamfer 50 comprises at least one traction element 60 (raised bottom portion) [FIGURES 2, 4] raised from an inclined or sloped radially outer surface outer chamfer surface 58 to create additional edge(s) to increase traction properties of the tire in both mud and snow conditions [paragraph 31].  In light of Morrison et al's disclosure of "[t]he chamfer has at least one traction element 60 in the radially outer surface 58 ..." [paragraph 31, emphasis added], one of ordinary skill in the art would readily appreciate and understand that Morrison et al teaches that each chamfer may include only a single traction element 60 (raised bottom portion).   
	With respect to raised bottom length (claim 1 and 2), it would have been obvious to provide Japan 812's tire tread such that "a raised bottom length of the raised bottom portion in the chamfered portion is from 5% to 40% of a chamfer length of the chamfered portion at the raised bottom portion, and both the raised bottom length and the chamfer length are measured along the tire lateral direction" since (1) Japan 812 teaches providing a SIPE 20 with a chamfer 21 which is elongated in the lateral direction and (2) Morrison et al teaches providing a pneumatic tire comprising a sipe in a land portion and a chamfer 50 such that the chamfer 50 comprises at least one traction element 60 (raised bottom portion) [FIGURES 2, 4] raised from an inclined or sloped radially outer surface outer chamfer surface 58 to create additional edge(s) to increase traction properties of the tire in both mud and snow conditions [paragraph 31] wherein Morrison et al shows providing a traction element in the chamfer such that, when viewed in plan view, the size of the traction element in the elongation direction of the chamfer is relatively small compared with the size of the chamfer in the elongation direction of the chamfer [FIGURES 2 and 4]. 
	As to claim 3, Japan 812's chamfers 21 comprises acute angle portions [FIGURE 1] and Morrison et al teaches forming at least one traction element (raised bottom portion) on the bottom of a chamfer.  It is noted that "adjacent" is a relative term which fails to define proximity different from that suggested by Morrison et al.
	As to claims 5-6, 9-10, 14-15 and 18, it would have been obvious to provide Japan 812's tire tread with the claimed chamfer portion depth (e.g. claim 5), raised bottom portion area (e.g. claim 6), claimed raised bottom portion depth (e.g. claim 9) since (1) Japan 812 teaches providing sipe 21 with chamfers 21 elongated in the lateral direction wherein depth of middle sipe 9 is 4.0 to 7.0 mm, depth of the center sipe 20 is the same as the depth of the middle sipe 9, width of chamfer 12 is 1 to 2 mm, depth of chamfer 12 is 1 to 2 mm, width of chamfer 21 is greater than the width of chamfer 12, depth of chamfer 21 is greater than the depth of chamfer 12, and for example, width (center sipe, middle sipe) is 0.6 mm and depth (center sipe, middle sipe) is 5.6 mm [FIGURES 1, 4C, machine translation] and (2) Morrison et al teaches providing a pneumatic tire comprising a sipe in a land portion and a chamfer 50 such that the chamfer 50 comprises at least one traction element 60 (raised bottom portion) [FIGURES 2, 4] raised from an inclined or sloped radially outer surface outer chamfer surface 58 to create additional edge(s) to increase traction properties of the tire in both mud and snow conditions [paragraph 31] wherein Morrison et al shows providing a traction element in the chamfer such that, when viewed in plan view, the size of the traction element in the elongation direction of the chamfer is relatively small compared with the size of the chamfer in the elongation direction of the chamfer [FIGURE 2 and FIGURE 4].       


ALLOWABLE SUBJECT MATTER
11)	Claims 4, 7, 11, 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art fails to render obvious a pneumatic tire in which "the sipe comprises a discontinuous portion at a position where portions of the chamfered portions that face one another overlap; and the raised bottom portion of the chamfered portion is disposed adjacent to the discontinuous portion" (claim 4) in combination with the subject matter of claim 2.
As to claims 7, 11, 13 and 16, Morrison's traction element extends across 100% (instead of 40-80%) of the chamfer in a direction transverse to the elongation direction of the chamfer.
Remarks
12)	Applicant’s arguments with respect to claims 1-7 and 9-18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 12, 2022